March 5 1910.
Upon reading and filing the report of A.D. McFadden, Esq., special master herein, of 22d January, 1910, and on motion of the Attorney General,
It is ordered, adjudged and decreed, That the respondent, the city of Columbia, and the mayor and aldermen of the city of Columbia, and each of them, are hereby enjoined and required to remove within eight months from the date of this order, the water mains and bridge constructed *Page 114 
across the Columbia Canal by the city of Columbia, and located near the City Water Pumping Station, a fuller description of said bridge and water mains appearing in the petition.
It is further ordered, That a certified copy of this order be served upon the city of Columbia, by delivering the same to the mayor and clerk of said city, and also served upon the mayor and each of the aldermen of said city, and that this original order be exhibited to each of them.
It is further ordered, That the costs and disbursements be taxed by the clerk of this Court, and be paid by the city of Columbia.